Name: 91/603/EEC: Commission Decision of 14 November 1991 amending Decision 89/279/EEC authorizing certain Member States provisionally to provide for derogations from certain provisions of Council Directive 77/93/EEC, in respect of plants of Juniperus L. originating in Japan
 Type: Decision_ENTSCHEID
 Subject Matter: natural environment;  agricultural policy;  Asia and Oceania
 Date Published: 1991-11-27

 Avis juridique important|31991D060391/603/EEC: Commission Decision of 14 November 1991 amending Decision 89/279/EEC authorizing certain Member States provisionally to provide for derogations from certain provisions of Council Directive 77/93/EEC, in respect of plants of Juniperus L. originating in Japan Official Journal L 325 , 27/11/1991 P. 0024 - 0024COMMISSION DECISION of 14 November 1991 amending Decision 89/279/EEC authorizing certain Member States provisionally to provide for derogations from certain provisions of Council Directive 77/93/EEC, in respect of plants of Juniperus L. originating in Japan (91/603/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (1), as last amended by Commission Directive 91/27/EEC (2), and in particular Article 14 (3) thereof, Having regard to the request made by the Member States concerned, Whereas, under the provisions of Directive 77/93/EEC, plants of Juniperus L., other than fruit and seeds, originating in non-European countries, may in principle not be introduced into the Community; Whereas, however, Article 14 (3) of the abovementioned Directive permits derogations from that rule, provided that it is established that there is no risk of spreading harmful organisms; Whereas certain Member States had requested to be authorized to permit the importation of Juniperus plants of the bonsai type, originating in Japan; Whereas by Decision 89/279/EEC (3), the Commission authorized such a derogation under special technical conditions in respect of Juniperus plants of the bonsai type, originating in Japan; Whereas Decision 89/279/EEC stipulated that the authorization shall expire on 31 March 1991; Whereas the circumstances justifying the authorization still obtain; Whereas the authorization should therefore be extended for a further period; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Decision 89/279/EEC is hereby amended as follows: 1. In Article 1 (2) (c) the list of harmful organisms of concern is replaced by: '- Aschistonyx eppoi inouye, - Gymnosporangium spp., - Oligonychus perditus Pritchard and Baker, - Popillia japonica Newman, - any other harmful organism which is not known to occur in the Community'. 2. In Article 1 (2) (g), '89/279/EEC' is replaced by '91/603/EEC'. 3. In Article 3, '31 March 1991' is replaced by '31 March 1992'. Article 2 This Decision is addressed to the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Italian Republic, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands, the Republic of Portugal and the United Kingdom. Done at Brussels, 14 November 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 16, 22. 1. 1991, p. 29. (3) OJ No L 110, 21. 4. 1989, p. 47.